***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  GENERAL INSURANCE COMPANY OF AMERICA
          v. AGATHA OKEKE ET AL.
                 (AC 39738)
                        Lavine, Elgo and Harper, Js.

                                  Syllabus

The plaintiff insurance company sought a declaratory judgment to determine
   whether it was obligated to defend and indemnify the defendant
   insureds, A and M, under a certain homeowner’s insurance policy in
   connection with certain civil actions brought against them by C. The
   civil actions brought by C involved an incident in which M had assaulted
   her. The trial court, following a hearing, granted the plaintiff’s motion
   for summary judgment, concluding that the plaintiff’s claim as to M was
   not moot, and that the plaintiff had no duty to defend and indemnify
   either defendant. From the judgment rendered thereon, A and M
   appealed to this court. On appeal, they claimed, inter alia, that the trial
   court improperly determined that the plaintiff had no duty to defend
   and indemnify them. Held that the trial court properly rendered summary
   judgment in favor of the plaintiff, and that court having thoroughly
   addressed the arguments raised in this appeal, this court adopted the
   trial court’s well reasoned memorandum of decision as a statement of
   the facts and the applicable law on the issues.
            Argued March 5—officially released May 15, 2018

                            Procedural History

   Action for a declaratory judgment to determine, inter
alia, whether the plaintiff was obligated to defend or
indemnify the named defendant et al. under a certain
homeowner’s insurance policy, and for other relief,
brought to the Superior Court in the judicial district of
Hartford, where the court, Huddleston, J., granted the
plaintiff’s motion for summary judgment and rendered
judgment thereon, from which the named defendant et
al. appealed to this court. Affirmed.
  Andrew J. Cates, with whom were P. Jo Anne Burgh
and, on the brief, Sean Nourie, for the appellants
(named defendant et al.).
  Kerry R. Callahan, with whom was Christopher A.
Klepps, for the appellee (plaintiff).
                          Opinion

   PER CURIAM. In this declaratory action, the defen-
dants Agatha Okeke and her son, Michael Okeke,1
appeal from the summary judgment rendered by the
trial court in favor of the plaintiff, General Insurance
Company of America. The defendants claim that the
court improperly concluded (1) that the plaintiff did
not owe a duty to defend and indemnify them in certain
judicial proceedings, and (2) that the plaintiff’s claim
against Michael was not moot. We affirm the judgment
of the trial court.
   This action concerns a physical altercation that alleg-
edly occurred on January 11, 2013. As the court noted
in its memorandum of decision, the defendants at all
relevant times lived at 10 Morton Lane in East Hartford.
Agatha purchased a homeowner’s insurance policy (pol-
icy) with respect to that property from the plaintiff,
which was in effect on January 11, 2013. On that date,
Michael, who was fifteen years old, allegedly assaulted,
stabbed, and beat Teresa Craft in her residence at 2
Morton Lane in East Hartford. Michael thereafter was
arrested and charged with assault of an elderly person
in the first degree in violation of General Statutes § 53a-
59a and disorderly conduct in violation of General Stat-
utes § 53a-182.2
   Craft subsequently commenced separate civil actions
against Michael and Agatha. In the action against
Michael, Craft alleged causes of action for intentional
assault, negligent assault, negligent infliction of emo-
tional distress, and intentional infliction of emotional
distress. All four counts were predicated on Michael’s
conduct in assaulting Craft on January 11, 2013. In the
action against Agatha, Craft alleged negligent supervi-
sion, negligence, and negligent infliction of emotional
distress. As the trial court observed, ‘‘[t]he essential
allegations of liability in each of the counts are that
Agatha knew or should have known that Michael was
a danger to himself and others but negligently failed to
supervise him and to prevent him from obtaining access
to knives.’’
   In response, Agatha contacted the plaintiff, which
initially agreed to defend both actions subject to a full
reservation of rights. With respect to the action against
Michael, the court stated that ‘‘[a]lthough counsel
retained by [the plaintiff] initially appeared . . . coun-
sel subsequently moved to withdraw, stating that the
claims against Michael were excluded under the policy
and that the appearance had been filed by mistake.
Permission to withdraw was granted, and Michael was
subsequently defaulted for failure to appear. After a
hearing in damages, Craft was awarded $407,113.03 in
economic and noneconomic damages and costs against
Michael. The action against Agatha remains pending
. . . .’’ In their respective appellate briefs, the parties
both acknowledge that the plaintiff is providing Agatha
with a defense in that action, subject to a reservation
of rights.3
   While those actions were pending, the plaintiff com-
menced this declaratory action, in which it sought a
decree that it ‘‘has no duty to defend or indemnify’’
the defendants and that the plaintiff ‘‘may instruct [its]
counsel to withdraw from’’ the actions brought by Craft.
The defendants subsequently filed an answer and three
special defenses. In their first special defense, they
alleged that ‘‘the declaratory action as to [Michael] is
moot and/or otherwise not justiciable’’ because the
plaintiff had ‘‘unilaterally decided’’ not to defend him
in the underlying action. Their second special defense
alleged that the plaintiff was equitably estopped from
denying coverage to Michael due to its failure to provide
a defense on his behalf. In their third special defense,
the defendants claimed that the plaintiff had failed to
acknowledge an endorsement to the policy that alleg-
edly amended certain exclusions contained therein.
   On February 24, 2016, the plaintiff filed a motion for
summary judgment. Appended to that motion were: (1)
a copy of the policy; (2) copies of the complaints
brought in the Superior Court by Craft against the defen-
dants; and (3) copies of the police report and the ‘‘Peti-
tion/Information/Face Sheet—Delinquency’’ regarding
the assault that allegedly transpired on January 11, 2013.
The defendants filed an objection to that motion, which
was not accompanied by any affidavits or other docu-
mentation. The court held a hearing on the motion on
June 14, 2016. In its subsequent memorandum of deci-
sion, the court rejected the defendants’ contention that
the issue of the plaintiff’s duty to defend Michael was
moot. The court also determined that the plaintiff had
no duty to defend or indemnify either of the defendants.
From that judgment, the defendants appealed to this
court.
   Our examination of the record and briefs and our
consideration of the arguments of the parties persuade
us that the judgment should be affirmed. On the facts
of this case, the issues properly were resolved in the
court’s well reasoned memorandum of decision. See
General Ins. Co. of America v. Okeke, Superior Court,
judicial district of Hartford, Docket No. CV-15-6060103-
S (October 3, 2016) (reprinted at 182 Conn. App. 88).
We therefore adopt it as the proper statement of the
relevant facts, issues, and applicable law, as it would
serve no useful purpose for us to repeat the discussion
contained therein. See Citizens Against Overhead
Power Line Construction v. Connecticut Siting Coun-
cil, 311 Conn. 259, 262, 86 A.3d 463 (2014); Pellecchia
v. Killingly, 147 Conn. App. 299, 301–302, 80 A.3d
931 (2013).
     The judgment is affirmed.
 1
     Teresa Craft, who also was named as a defendant in this action, has not
appealed from the judgment of the trial court. For clarity, we refer to Agatha
Okeke and Michael Okeke individually by their first names and collectively
as the defendants in this opinion.
   2
     Appended to the plaintiff’s motion for summary judgment was a copy
of the police report prepared by the East Hartford Police Department, which
states that Michael was arrested and charged with those offenses. According
to that report, when officers arrived at the scene of the assault, the sixty-
one year old Craft was ‘‘bleeding heavily from a head wound, and there was
a large amount of blood on the floor and surrounding area. There also was
a clump of hair on the floor with the blood.’’ In her complaint against
Michael, which also was appended to the plaintiff’s motion for summary
judgment, Craft alleged that she sustained multiple puncture wounds, lacera-
tions, and scarring to her head and left shoulder as a result of the January
11, 2013 assault. In addition, the ‘‘Petition/Information/Face Sheet—Delin-
quency’’ that also accompanied the plaintiff’s motion for summary judgment
likewise states in relevant part that ‘‘[t]he Juvenile Prosecutor has reason
to and does believe’’ that Michael committed the offenses of assault of an
elderly person in the first degree and disorderly conduct. The defendants
raised no objection to that documentary evidence before the trial court,
which properly could consider those materials in rendering summary judg-
ment. See Catz v. Rubenstein, 201 Conn. 39, 49, 513 A.2d 98 (1986); Carras-
quillo v. Carlson, 90 Conn. App. 705, 711, 880 A.2d 904 (2005).
   3
     The defendants also have included, in the appendix to their appellate
brief, a copy of the appearance that was filed on behalf of Agatha on January
18, 2017, by the law firm retained by the plaintiff.